Case 2:19-cv-09796-RGK-JPR Document 28 Filed 05/21/20 Page 1 of 3 Page ID #:176



   1   Craig S. Summers (SBN 108688)
       craig.summers@knobbe.com
   2   Matthew S. Bellinger (SBN 222228)
       matt.bellinger@knobbe.com
   3   Kimberly A. Kennedy (SBN 305499)
       kim.kennedy@knobbe.com
   4   KNOBBE, MARTENS, OLSON & BEAR, LLP
       2040 Main Street, Fourteenth Floor
   5   Irvine, CA 92614
       Phone: (949) 760-0404 Facsimile: (949) 760-9502
   6
       Brian W. Brokate
   7   bwbrokate@gibney.com
       Beth M. Frenchman
   8   bfrenchman@gibney.com
       Adam W. Sgro
   9   asgro@gibney.com
       GIBNEY ANTHONY & FLAHERTY, LLP
  10   665 Fifth Avenue
       New York, NY 10022
  11   Phone: (212) 688-5151 Facsimile: (212) 688-8315
       Attorneys for Plaintiff
  12
       BUCHALTER, P.C.
  13   WILLMORE F. HOLBROW III (SBN: 169688)
       MATTHEW L. SEROR (SBN: 235043)
  14   1000 Wilshire Boulevard, Suite 1500
       Los Angeles, CA 90017-1730
  15   Telephone: 213.891.0700
       Fax: 213.896.0400
  16   Email: wholbrow@buchalter.com
       Attorneys for Defendants
  17
                          UNITED STATES DISTRICT COURT
  18
                         CENTRAL DISTRICT OF CALIFORNIA
  19
       ROLEX WATCH U.S.A., INC.,               Case No. 19-cv-9796-RGK-(JPRx)
  20
                  Plaintiff,                   STIPULATION FOR ENTRY OF
  21                                           JUDGMENT AND PERMANENT
            vs.                                INJUNCTION PURSUANT TO
  22
                                               SETTLEMENT AGREEMENT
     REFERENCE WATCH LLC d/b/a LA
  23 CALIFORNIENNE; COURTNEY
  24 ORMOND; and LESZEK GARWACKI,
  25              Defendants.
  26
  27
  28
       STIPULATION FOR ENTRY OF JUDGMENT AND                         Case No. 19-cv-9796
       PERMANENT INJUNCTION
Case 2:19-cv-09796-RGK-JPR Document 28 Filed 05/21/20 Page 2 of 3 Page ID #:177



   1         Plaintiff Rolex Watch U.S.A., Inc. (“Plaintiff”), on the one hand and
   2 Defendant Reference Watch LLC d/b/a La Californienne (“La Californienne”), on
   3 the other hand, by and through their respective counsel of record, hereby stipulate as
   4 follows:
   5         Plaintiff, La Californienne, and Defendants Courtney Ormond and Leszek
   6 Garwacki (collectively, the “Parties”) have agreed to settle and resolve this matter in
   7 full, pursuant to the terms of a confidential settlement agreement. The Parties hereby
   8 stipulate to the entry of judgment against Defendant La Californienne and in favor of
   9 Plaintiff in the form attached hereto as Exhibit “1.” Once the Court has entered
  10 judgment against La Californienne, the Parties will file a stipulated dismissal of
  11 Plaintiff’s claims with prejudice against Defendants Ormond and Garwacki, which
  12 will resolve this case in its entirety.
  13
  14 DATED: May 21, 2020                       KNOBBE, MARTENS, OLSON & BEAR,
  15                                           LLP

  16
  17                                           By: /s/ Matthew S. Bellinger________
                                                          CRAIG S. SUMMERS
  18                                                   MATTHEW S. BELLINGER
  19
                                               GIBNEY ANTHONY & FLAHERTY, LLP
  20                                               Brian W. Brokate
                                                   Beth M. Frenchman
  21
                                                   Adam W. Sgro
  22
                                               Attorneys for Plaintiff
  23                                           ROLEX WATCH U.S.A., INC.
  24
  25
  26
  27
  28

                                                 1
Case 2:19-cv-09796-RGK-JPR Document 28 Filed 05/21/20 Page 3 of 3 Page ID #:178



   1 DATED: May 21, 2020                 BUCHALTER
                                         A Professional Corporation
   2
   3
                                         By: /s/ Willmore F. Holbrow III (with
   4                                         permission)
   5                                            WILLMORE F. HOLBROW III
                                                    MATTHEW L. SEROR
   6                                               Attorneys for Defendants
                                             REFERENCE WATCH LLC d/b/a LA
   7                                           CALIFORNIENNE, COURTNEY
   8                                        ORMOND, and LESZEK GARWACKI

   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            2
